Citation Nr: 0031735	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  94-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 30 percent for 
service-connected pes planus.  

3.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of torn cartilage of the right 
knee with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


INTRODUCTION

The veteran had active military service from September 1943 
to March 1946.  

A May 1989 rating decision from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) 
increased the evaluation from 10 percent to 20 percent for 
residuals of an injury to the right knee with degenerative 
changes since November 29, 1988.  The May 1989 rating 
decision became final because the RO notified the veteran of 
that decision by letter, and he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2000).

This appeal is before the Board of Veterans' Appeals (Board) 
from later rating decisions from VARO.  An August 1996 rating 
decision denied service connection for PTSD.  The December 
1990 and subsequent rating decisions continued a 30 percent 
evaluation for bilateral pes planus since November 4, 1980, 
and a 20 percent evaluation for residuals of an injury to the 
right knee with degenerative changes since November 29, 1988.  


FINDINGS OF FACT

1.  The medical evidence does not include a current diagnosis 
of PTSD.  

2.  The veteran has good motion in the mid tarsal joints and 
only mild pronation and general varus in his feet.  

3.  Treatment records over the past ten years are silent 
about tenderness of the plantar surfaces, spasm of the tendo 
achillis, plantar fascia, dropped forefoot, or hammertoe 
problems.  

4.  The medical evidence prior to June 25, 1998 shows no more 
than moderate impairment of the right knee.  

5.  The medical evidence since June 25, 1998 shows severe 
degenerative changes with limitation of motion and associated 
pain.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).  

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Codes 5003, 5010, 5276, 5278, and 5280 (2000).  

3.  The criteria for a rating in excess of 20 percent for 
residuals of a torn cartilage of the right knee is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.20, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
and 5261 (2000).  

4.  The criteria for a separate 10 percent evaluation for 
limitation of motion of the right knee with degenerative 
changes are met since June 25, 1998.  38 U.S.C.A. §§ 1155, 
5107(b), 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 
4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2000). 

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All three claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received VA examinations and filed lay statements 
with the RO.  The veteran provided sworn testimony on all 
three issues at regional office hearings.  The VA has 
fulfilled its duty to assist the veteran.  


Entitlement to service connection for PTSD

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  The veteran must 
present medical evidence of a current disability; lay 
evidence of an in-service stressor; and medical evidence of a 
nexus between service and the current PSTD disability.  See 
Patton v. West, 12 Vet. App. 272, 276 (1999).  

In this case, service connection may not be granted because 
the medical evidence does not demonstrate that the veteran 
currently has PTSD.  The July 1996 and July 1997 VA examiners 
stated that there was no Axis I diagnosis of a mental 
disorder.  The July 1996 examiner opined that the veteran had 
some PTSD symptoms that lacked the essential persistence and 
intensity necessary to meet the DSM-IV criteria for PTSD or 
any other mental disorder.  The July 1997 examiner opined 
that there was insufficient current clinical symptomatology 
to warrant a diagnosis of PTSD.  

Although the veteran provided lay evidence of in-service 
stressors, including seeing a service friend accidentally 
shot and killed by his own rifle, a lay person, such as the 
veteran, is not competent to make a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  A 
claim for service connection for a disability must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Entitlement to service connection for a mental disorder is 
denied because a preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to a rating in excess of 30 percent for service-
connected pes planus

For the veteran to prevail in his claim for an increased 
rating, the evidence must show that his service-connected 
disability has increased his impairment in earning capacity 
in civil occupations.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2000).  Where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern, and past medical reports 
will not take precedence over current findings.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  

The Board will determine whether a rating in excess of 30 
percent is warranted under the criteria of Diagnostic Codes 
5276, 5278, 5003, 5010, and 5280, in that order.  

A rating in excess of 30 percent is not warranted under the 
criteria of Diagnostic Code 5276.  Pronounced acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 50 percent 
evaluation if bilateral and a 30 percent evaluation if 
unilateral.  Severe acquired flatfoot with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, warrants a 30 percent 
evaluation if bilateral and a 20 percent evaluation if 
unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000).  
The higher 50 percent rating is not warranted because the 
medical evidence does not show bilateral marked pronation, 
extreme tenderness of plantar surfaces of the feet, severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Although a September 1992 
photo shows orthotic shoe inserts, treatment records of the 
past ten years are silent about tenderness of the plantar 
surfaces and spasm of the tendo achillis.  Pronation was only 
mild, rather than marked, at the April 1994 VA examination.  
Although x-rays showed some arthritis in the left 
talonavicular joint and the veteran complained of pain and 
limitation of motion in March 1996, the VA examiner stated 
that the veteran had good motion in his mid tarsal joints.  
The March 1996 examiner further opined that the veteran could 
do some type of sedentary job that did not require prolonged 
standing or walking.  

A rating in excess of 30 percent is not warranted under the 
criteria of Diagnostic Code 5278.  Acquired claw foot (pes 
cavus), with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus, deformity is entitled to a 50 
percent evaluation for bilateral pes cavus and a 30 percent 
evaluation for unilateral pes cavus.  Acquired claw foot, 
with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads is 
entitled to a 30 percent evaluation for bilateral pes cavus 
and a 20 percent evaluation for unilateral pes cavus.  
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2000).  The higher 
50 percent rating is not warranted because the medical 
evidence does not show marked contraction of plantar fascia, 
dropped forefoot, hammertoes, or marked varus.  Treatment 
records over the last ten years are silent about plantar 
fascia, dropped forefoot, or hammertoe problems.  The 
veteran's callosities were only tender, rather than very 
painful, in May 1992.  Although the veteran walked with a 
waddling gait in April 1994, the VA examiner attributed the 
gait to the veteran's knees rather than to his flat feet.  
Varus in the left 5th metatarsophalangeal joint was only mild 
in the May 1992 x-ray.  Although the March 1996 x-ray of the 
feet shows suspect general varus of the left foot, varus was 
not marked in either foot.  

Although x-rays show some arthritis in the left talonavicular 
joint, a separate rating is not available for arthritis under 
Diagnostic Codes 5003 and 5010.  The separate rating is not 
available because limitation of motion is compensable under 
Diagnostic Code 5278.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 (2000).  

A rating higher than 30 percent is not available under the 
criteria for Diagnostic Code 5280.  Unilateral hallux valgus, 
operated with resection of metatarsal head, warrants a 10 
percent evaluation.  Unilateral hallux valgus, severe, if 
equivalent to amputation of great toe, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2000).  

A rating in excess of 30 percent is not warranted under the 
criteria of Diagnostic Codes 5276, 5278, 5003, 5010, and 
5280.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


Entitlement to a rating in excess of 20 percent for service-
connected residuals of torn cartilage of the right knee with 
degenerative changes

The Board will consider whether a rating in excess of 20 
percent is warranted under the criteria of Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261, 5003, and 5010, in that 
order.  

A rating in excess of 20 percent is not warranted under the 
criteria of Diagnostic Code 5256.  Ankylosis of the knee, 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, is assigned to a 60 percent evaluation.  Ankylosis 
of the knee, in flexion between 20 degrees and 45 degrees, 
warrants a 50 percent evaluation.  Ankylosis of the knee, in 
flexion between 10 degrees and 20 degrees, is assigned a 40 
percent evaluation.  Ankylosis of the knee, favorable angle 
in full extension, or in slight flexion between 0 degrees and 
10 degrees, warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2000).  The medical evidence 
does not show ankylosis of the knee.  Instead, the veteran 
was able to move his right knee through the full range of 
motion at the September 1990, October 1992, August 1993, and 
March 1997 VA examinations.  

An increase in the assigned 20 percent rating is not 
warranted under the criteria of Diagnostic Code 5257 as the 
medical evidence fails to demonstrate more than moderate 
functional impairment. See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000).  Instead, x-rays and examinations from November 
1990 to March 1996 showed a well-aligned right knee with no 
laxity or instability.  

A rating higher than 20 percent is not available under the 
criteria of Diagnostic Codes 5258 and 5259.  Dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint is assigned a rating of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).  
Removal of symptomatic semilunar cartilage warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2000).  

A rating in excess of 20 percent is not warranted under the 
criteria of Diagnostic Codes 5260 and 5261.  Limitation of 
the flexion of the leg to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).  Limitation of the extension of the leg to 15 degrees 
warrants a 20 percent rating, extension to 20 degrees 
warrants a 30 percent rating, extension to 30 degrees 
warrants a 40 percent rating, and extension to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2000).  The most limited range of motion since 
November 1988 was 5-95 degrees at the June 1998 VA 
examination.  The veteran could bend his knee to only 95 
degrees compared to a normal 140 degrees, and he could 
straighten his leg to only 5 degrees under the horizontal 
rather than to the horizontal.  The veteran was still able to 
flex, or bend, his knee well past the 15 degrees limitation 
required for a 30 percent rating under Diagnostic Code 5260 
and to extend, or straighten, his leg well past the 20 
degrees limitation required for a 30 percent rating under 
Diagnostic Code 5261.  

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003, which provides for the presence of 
arthritis, and Diagnostic Code 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa. Limitation of motion 
is compensable because the veteran straightened his leg to 5 
degrees, which alone qualifies for the minimum 0 percent 
evaluation, and additionally disabling functional loss and 
pain warrant assignment of the minimum 10 percent compensable 
rating under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995). 
The effective date of this separate 10 percent evaluation is 
June 25, 1998, at which time severe degenerative changes and 
the above limitation of motion were reported. 

VA examiners noted crepitus since November 1990, and the 
veteran has been fitted with a right knee brace.  The 
veteran's gait was antalgic at the November 1990 and June 
1998 VA examinations.  The March 1996 VA examiner noted that 
the veteran could not stand or walk for prolonged periods and 
that he had difficulty climbing stairs.  The veteran 
experienced right knee pain if he tried to squat more than 
half way or lift more than 20 pounds.  Although a 10 percent 
evaluation is warranted under Diagnostic Code 5261, a rating 
in excess of 20 percent is not.  The medical evidence does 
not show less or more movement than normal, weakened 
movement, excess fatigability, swelling, atrophy of disuse, 
instability of station, or interference with sitting.  

A combined 30 percent rating for the service-connected right 
knee disability is warranted under the criteria of Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5261, 5003, and 5010 
since June 25, 1998.  A rating in excess of 20 percent is not 
warranted prior to that date. The benefit of the doubt has 
been resolved in the veteran's favor to this extent. 
38 U.S.C.A. § 5107.




















ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to a rating in excess of 30 percent for service-
connected pes planus is denied.  

Entitlement to a separate 10 percent evaluation is granted 
for limitation of motion of the right knee with degenerative 
changes since June 25, 1998, subject to the controlling laws 
and regulations governing the payment of monetary awards.  

Entitlement to a rating in excess of 20 percent for service-
connected residuals of torn cartilage of the right knee with 
degenerative changes prior to June 25, 1998 is denied.  




_________________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals


 
- 3 -


- 1 -


